


109 HR 6273 IH: To direct the Secretary of Veterans Affairs to provide

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6273
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to provide
		  for enhanced protections against identity theft related to the public filing of
		  separation forms of members of the Armed Forces, and for other
		  purposes.
	
	
		1.Protection against veteran
			 identity theft related to public filing of separation forms
			(a)Identity theft
			 protectionNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall prescribe regulations to establish guidelines for States and
			 local governments with respect to protecting against identity theft when
			 publicly filing a DD–214.
			(b)Guidelines for
			 proof of identity theftNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to establish guidelines for use
			 by a veteran to demonstrate that the personal identification information of the
			 veteran was misused by an unauthorized person as a direct result of the public
			 filing of the veteran’s DD–214.
			(c)Credit
			 monitoring and fraud remediation
				(1)Provision of
			 servicesThe Secretary of Veterans Affairs shall provide credit
			 monitoring services and fraud remediation to an eligible veteran during the
			 one-year period beginning on the date on which the Secretary approves the
			 application of the veteran.
				(2)EligibilityTo
			 be eligible to receive services under this subsection, a veteran shall submit
			 to the Secretary an application demonstrating that under the guidelines
			 established under subsection (b), the personal identification information of
			 the veteran was misused by an unauthorized person as a direct result of the
			 public filing of the veteran’s DD–214.
				(3)Credit
			 monitoring servicesCredit
			 monitoring services under this subsection shall include each of the
			 following:
					(A)One copy of the
			 credit report of the veteran every three months.
					(B)Fraud resolution
			 services for the veteran.
					(C)Identity theft
			 insurance in a coverage amount that does not exceed $30,000 in aggregate
			 liability for the insured.
					(d)Report to
			 CongressNot later than
			 September 30 of each year, the Secretary of Veterans Affairs shall submit to
			 Congress a report on the number of identity thefts connected to the public
			 filing of DD–214s that occurred during the year preceding the year during which
			 the report is submitted. The Secretary of Veterans Affairs shall seek to
			 cooperate with States and local governments to obtain the information submitted
			 in the report.
			2.DefinitionsIn this Act:
			(1)The term DD–214 means the
			 separation form of a member of the Armed Forces designated as Department of
			 Defense Form DD–214 (or any successor form).
			(2)The term
			 veteran has the meaning given such term under section 101(2) of
			 title 38, United States Code.
			(3)The term identity theft has
			 the meaning given such term under section 603 of the Fair Credit Reporting Act
			 (15 U.S.C. 1681a).
			(4)The term personal identification
			 information, with respect to an individual, means any information about
			 the individual maintained by an agency, including—
				(A)education,
			 financial transactions, medical history, and criminal or employment
			 history;
				(B)information that
			 can be used to distinguish or trace the individual's identity, including name,
			 social security number, date and place of birth, mother's maiden name, or
			 biometric records; or
				(C)any other personal
			 information that is linked or linkable to the individual.
				(5)The term fraud remediation
			 means services to assist an individual in the process of recovering and
			 rehabilitating the credit of the individual after the individual experiences
			 identity theft.
			
